Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 07/02/2020.
 	Claims 1-40 are pending in this application.  In the preliminary amendment, claims 1-20 were cancelled, claims 21-40 were added. This action is made non-Final.

Preliminary Amendment
Applicant’s Preliminary Amendment, filed 07/02/2020, has been received, entered into the record, and considered.

Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 09/29/2021, 07/02/2021, 08/14/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 21-26, 28-33, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrler (US Pat No. 8,335,705), in view of Chan (US Pat No. 8,825,711).
As to claims 21, 28, 35, Ehrler teaches a method for matching providers and consumers of document-related-services, the method comprising:
receiving an indication (i.e. The search function adopts all the data, for example, attributes, necessary for the search from the project role as the search criteria, col. 11, lines 8-26) that a seeking user is seeking assistance (i.e. To assign project roles (e.g., project leader) to specific employees, the search function of the user interface can be used, col. 11, lines 8-26) with a first type of task (i.e. A task can be assigned to one or more project roles, col. 13, lines 33-40; Search to Assign People to Roles, col. 11, line 8-26);
in response to receiving the indication (i.e. Other information may be provided by the candidates for a task. The types of information can be set through customizing, and include, for example, use of an expert finder such as the SAP Expert Finder, col. 11, lines 27-40), selecting, in a document graph, one or more user nodes each representing a user (i.e. After a search is performed, a list of candidates is displayed, which the search function has identified from the search criteria, col. 12, lines 1-21), each user node connected to a task node representing a task type by a first type of edge, the first type of edge indicating that the user is available to perform the task type, wherein the task type matches the first type of task (i.e. If the project role has already been assigned to tasks that have qualifying attribute requirements themselves, these are also considered for the profile comparison. The availability attributes are also considered (for example, a measure (by percent) of the available versus demanded time of the candidate), col. 12, lines 1-21); and
identifying one or more users represented by the selected one or more user node as candidates (i.e. One or more candidates can now be assigned to the project role, col. 12, lines 41-46) to assist with the first type of task (i.e. the user can adopt one or more candidates as favorites for the project role, col. 12, lines 27-40).
Ehrler does not seem to specifically teach “a document graph”.
Chan teaches a document graph as The content node 106 may represent a document, col. 3, lines 20-41 (i.e. FIG. 1 illustrates the inheritance hierarchy of node types 102 in an activity graph. For example, nodes may represent users, contents, and actions ... An action node 108 is a generalized representation of an event or a task, represented by an event node 110 and a task node 112, respectively ... a task may be a specific piece of work that may be assigned to an individual, col. 3, lines 20-41; The relationship identifier of an edge may identify the actual relationship that is referenced by the edge, col. 4, lines 42-55).
It would have been obvious to one of ordinary skill of the art having the teaching of Ehrler, Chan before the effective filing date of the claimed invention to modify the system of Ehrler to include the limitations as taught by Chan. One of ordinary skill in the art would be motivated to make this combination in order to use the activity graph to represent users, contents, actions, their associated relationships, and their properties in view of Chan (col. 3, lines 9-19), as doing so would give the added benefit of allowing the changes to be captured without losing the history of the previous states of the activity graph. Such an activity graph enables efficiently storing, associating, and retrieving correlated data as taught by Chan (col. 3, lines 9-19).

As to claims 22, 29, 36, Chan teaches:
in response to receiving the indication (i.e. In response to detecting a first request
from the first user to create a profile for a second user ... detecting an access of a content, col. 1, lines 20-43),
adding, to the document graph, a new task node representing the first type of task (i.e. In response to detecting a first request from the first user to create a profile for a second user, a first event node and a second user node may be stored. The first event node may be associated with the first user node through an edge indicating the first user is a participant of the first event, col. 1, lines 20-32); and
adding, to the document graph, a second type of edge connecting a user node representing the seeking user to the new task node, wherein the second type of edge indicates that the seeking user is seeking performance of the first type of task (i.e. The second event node may be associated with the first content node through an edge indicating the second event node uses the first content node. The first user node may be associated with the first content node through an edge indicating the first user node handles the first content node, col. 1, lines 33-43).

As to claims 23, 30, 37, Chan teaches:
selecting one of the one or more users as a candidate user (i.e. further in response to detecting an access of the content by the first user, a second content node associated with a workspace may be stored, col. 1, line 65 to col. 2, line 7); and
in response to selecting the candidate user (i.e. The first event node may be associated with the second user node through an edge indicating the second user node is a participant of the first event node. In response to detecting an access of a content by the first user, a second event node and a first content node may be stored, col. 2, line 53 to col. 3, line 8),
replacing the second type of edge with a third type of edge, the third type of edge indicating that the seeking user has assigned the first type of task to the candidate user (i.e. the timestamp of a content node may indicate when the content was created, modified, added to the computer system, or modified in the computer system, col. 4, lines 1-14; As the users, contents, actions, their associated relationships, and their properties change over time, the activity graph may be updated to represent the changes, col. 3, lines 9-19), and
adding, to the document graph, a fourth type of edge connecting a user node representing the candidate user to the new task node, the fourth type of edge indicating that the candidate user is working on the first type of task (i.e. The sixth edge may further indicate the association between the first user node and the first content node as owner, reviewer, or modifier. Detecting the access of the content by the first user may comprise detecting an upload of the content by the first user, col. 1, line 65 to col. 2, line 7).

As to claims 24, 31, 38, Ehrler teaches:
receiving a qualification for performing the first type of task (i.e. If the project role has already been assigned to tasks that have qualifying attribute requirements themselves, these are also considered for the profile comparison. The availability attributes are also considered (for example, a measure (by percent) of the available versus demanded time of the candidate), col. 12, lines 1-21).
As to claims 25, 32, 39, Chan teaches:
selecting one of the one or more users as a candidate user (i.e. The first event node may be associated with the second user node through an edge indicating the second user node is a participant of the first event node. In response to detecting an access of a content by the first user, a second event node and a first content node may be stored, col. 2, line 53 to col. 3, line 8);
wherein a user node representing the candidate user is connected by a fifth type of edge to a qualification node, the fifth type of edge indicating that the candidate user has the qualification (i.e. The first content node may be associated with the content. The second event node may be associated with the first user node through an edge indicating the first user node is a participant of the second event node, col. 2, line 53 to col. 3, line 8).

As to claims 26, 33, 40, Ehrler teaches:
filtering the one or more users based on the qualification for performing the first type of task (i.e. Other information may be provided by the candidates for a task. The types of information can be set through customizing, and include, for example, use of an expert finder such as the SAP Expert Finder, col. 11, lines 27-40); and
selecting one of the filtered one or more users as a candidate user (i.e. If the project role has already been assigned to tasks that have qualifying attribute requirements themselves, these are also considered for the profile comparison. The availability attributes are also considered (for example, a measure (by percent) of the available versus demanded time of the candidate), col. 12, lines 1-21).
Claims 27, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrler (US Pat No. 8,335,705), in view of Chan (US Pat No. 8,825,711), as applied to claims above, and further in view of Elchik (US Pat No. 9,489,865).
As to claims 27, 34, Ehrler, Chan do not seem to specifically teach the method of claim 24, wherein receiving the qualification for performing the first type of task includes receiving a language proficiency level.
Elchik teaches this limitation (i.e. Individuals interested in learning a language may be associated with a native language, one or more secondary languages, and a language they are interested in learning, referred to herein as a "language of interest." In addition, for each language, an individual may demonstrate various levels of proficiency, for example, ranging from advanced to beginner, col. 4, lines 6-18).
It would have been obvious to one of ordinary skill of the art having the teaching of Ehrler, Chan, Elchik before the effective filing date of the claimed invention to modify the system of Ehrler, Chan to include the limitations as taught by Elchik. One of ordinary skill in the art would be motivated to make this combination in order to provide that the enhanced matching function is configured to match users with high complementarity with respect to user profile information and exchange context in view of Elchik (col. 10, lines 22-29), as doing so would give the added benefit of providing processes for bringing the first user and the second user together in a mutually beneficial learning exchange, as taught by Elchik (col. 10, lines 41-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153